DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed May 6th, 2022 have been entered. Claims 1-10, 12-13, and 15-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 103 Rejection set forth in the Final Office Action mailed December 9th, 2021 and are hereby withdrawn in light of their correction. The claims are in condition for allowance and the non-elected claims are eligible for rejoinder as set forth in the pertinent sections hereafter.
Election/Restrictions
Claim 1 is found to be allowable. Claims 7-10, and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II, and III, as set forth in the Office action mailed on January 4th, 2021, and sustained in the Office action mailed December 9th, 2021, is hereby withdrawn and claims 7-10 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see Remarks (pages 9-13), filed May 6th, 2022, with respect to 103 Rejections have been fully considered and are persuasive.  The 103 Rejections of May 6th, 2022 has been withdrawn.
Notably, applicant has amended independent claim 1 such that the claim now necessitates an interface surface (comprised of both a first subportion and a second subportion correspondent to the first and second portions respectively, comprised of a first radius and second greater radius respectively) that are both, simultaneously in the context of the claim in contact with between the interface surface of the receiving chamber and the interface surface of the at least one first hinge assembly. Where previously, merely reciting ‘the interface surface’ left open the interpretation that the first portion and the second subportion are the interface surface (and that to be in contact with either, would fulfill the claim’s subject matter), and could be interpretable under an ‘or’ understanding. Applicant has now amended and clarified the claim by expressly claiming that both the first subportion and the second subportion are simultaneously in contact, distinguishing the claim under an ‘and’ understanding. Examiner agrees with applicant that Lopes fails to disclose wherein a first portion and second portion (of respective first radius and second greater radius of the at least one first hinge assembly) are simultaneously in contact with the interface surface(s) of the first receiving chamber; as the understanding of Lopes necessitates the first and second being separately in contact dependent upon the position/state of the hinge assembly therein. Thereby overcoming the prior art of record. 
Therefore, the 103 Rejections under Xie and Lopes are respectfully withdrawn. 
Furthermore, because claims 7-10, and 19 were restricted under a restriction of species, claims 7-10 and 19 are eligible for rejoinder due to necessitating the entirety of allowable subject matter of claim 1. Therefore, the restriction to withdrawn claims 7-10 and 19 are respectfully withdrawn, the claims are treated as entered by rejoinder and are hereby examined. The consideration and stipulations of rejoinder are set forth in the pertinent section above in paragraph 3 of the instant office action.
Claims 1-10, 12-13, and 15-20 are in condition for allowance as further set forth below.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-10, 12-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 necessitates among other features: a foldable bassinet comprising: a top rail assembly, at least one hinge section being formed on the top rail assembly and comprising a longitudinal axis; at least one first hinge assembly combined with the top rail assembly, the at least one first hinge assembly comprising: a first portion having a first radius; a second portion having a second radius greater than the first radius; and an interface surface formed by a subportion of the first portion and a portion subportion of the second portion; at least one second hinge assembly rotatably combined with the at least one first hinge assembly, a first receiving chamber being formed inside the at least one second hinge assembly, the at least one first hinge assembly being received inside the first receiving chamber, the interface surface of the at least one first hinge assembly and an interface surface of the first receiving chamber being formed in arc shapes around the longitudinal axis; at least one leg assembly connected to the at least one second hinge assembly, the at least one leg assembly being foldable relative to the top rail assembly by rotation of the at least one second hinge assembly relative to the at least one first hinge assembly, the subportion of the first portion and the subportion of the second portion that form the interface surface of the at least one first hinge assembly and the interface surface of the first receiving chamber slidably contacting with each other when folding or unfolding the at least one leg assembly relative to the top rail assembly; and at least one latch assembly movably disposed on one of the at least one first hinge assembly and the at least one second hinge assembly to engage with the other one of the at least one first hinge assembly and the at least one second hinge assembly for restraining the rotation of the at least one second hinge assembly relative to the at least one first hinge assembly when the at least one leg assembly is unfolded relative to the top rail assembly to an upright position.
Notably, those features underlined, bolded, and italicized above distinguish over the prior art of record concerning Xie and Lopes.
Where as set forth in the Response to Arguments section above (paragraph 4) applicant’s amendments to the claims distinguish that the first subportion and the second subportion (both of arc-shape), comprising a first radius and a second greater radius respectively, form the interface surface of the at least one first hinge assembly, wherein the interface surface of the receiving chamber is simultaneously contacting both the first and second subportion. Notably, while Lopes avails both a first subportion and a second subportion of the at least one first hinge assembly, Lopes is particularly incapable having both the first and second subportions of the first hinge assembly contacting the interface surface(s) of the first receiving chamber, as the contact thereof between is contingent on the function to slidably engage along a second arc-shaped subportion, until entering a latching portion wherein the first arc shaped subportion is located. To anticipate or make obvious applicant’s invention, further modification would be necessary to Lopes and it is considered that such modification to render the interface surface of the subportions in contact with the interface surface of the receiving chamber would be unpredictable, and further may render the art inoperable or unsatisfactory for its intended purposes (operating as a latching structure). Furthermore, it is considered that to further modify Lopes (a modifying reference) would necessitate impermissible hindsight to modify Lopes to an extent that meets the limitations of applicant’s claims. Therefore, the combination of Xie and Lopes fails to anticipate or otherwise make obvious the claims of applicant’s invention.
It was further considered amongst prior arts including Hirsiefer (U.S. Pub. No. 20050211529), Gibson et al. (U.S. Pat. No. 5971476), and Mitchell (U.S. Pat. No. 2617999) that deficiencies of the art and combinations thereof with Xie among others would fall short of anticipating or otherwise making obvious applicant’s claims.
Where in considering Hirsiefer, it was considered that while it appears as though there is a first subportion and second subportion (correspondent to 128 and 125 respectively; FIG. 10), that are composed of arc shapes (as illustrated in FIG. 10), the arc shapes thereof appear to expressly lack being formed in arc shapes around the longitudinal axis (otherwise the same longitudinal axis), with both arc portions seeming to possess two separate longitudinal axes. While in FIGS. 5, 6, and 7, it appears as though the interface surfaces of the at least one hinge assembly (correspondent to 3; FIG. 7) is only slidably contacting the effective correspondent second subportion of the receiving chamber (correspondent to 25; FIG. 5), while there appears to be no sliding contact along the correspondent first subportion (28; FIG. 5) as illustrated between FIGS. 6 and 7. Therefore, Hirsiefer is deficient in addressing the limitations bolded and underlined and italicized above and would necessitate impermissible hindsight bias to further modify to suit applicant’s invention.
When in considering Gibson et al. similar deficiencies were identified as those of Lopes, where the correspondent first and second subportion of differing radius of the receiving chamber are incapable of being in contact simultaneous with the first and second subportion of the first hinge assembly (as illustrated in FIG. 3). Wherein Gibson et al. would necessitate similar impermissible hindsight bias to further modify Gibson et al. as a modifying reference to Xie.
When in considering Mitchell, it was observed that while Mitchell could theoretically have two surfaces correspondent to elements nearby 37 that could be in contact with both the small radius along 32, and the larger ‘radius’ of 37 in transition between the two; the interpretation that 36 is ‘a radius’ is considered by examiner to be dubious at best, and only tangential with a linear surface demonstrated. Wherein interpretation would require impermissible hingsight bias or otherwise unreasonable interpretation, and would furthermore necessitate impermissible hindsight bias to further modify Mitchell as a modifying reference to Xie.
Therefore, upon exhausting the art, it is concluded by Examiner for those reasons stated above that in consideration with deficiencies of the prior art, that applicant’s invention would be considered non-obvious in light of the prior art. Therefore, the Rejection of claim 1 under 103 of December 9th, 2021 are hereby respectfully withdrawn in light of applicant’s amendments. Because claim 1 has been found to be allowable for reasons previously set forth, claims 7-10 and 19 are rejoined as necessitating all the features of an allowable claim, and all dependent claims (2-10, 12-13, and 15-20) are likewise found to be allowable as dependent on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address particulars of latches that appear to utilize two interface surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/23/2022